UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (MARK ONE) FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-53874 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 82-0326560 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) LvBiao Industrial Park, Longdu Street, Zhucheng City, Shangdong Province China (Address of principal executive offices) (Zip Code) 86-21-59974046 (Registrant's telephone number, including area code) 333 E. Huhua Road, Huating Economic & Development Area, Jiading District, Shanghai, China (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes [ X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.436,724,592 shares of common stock are issued and outstanding as of August 12, 2011. TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4 Controls and Procedures. 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. (Removed and Reserved). 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 Signatures 23 i PART 1 - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS. CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 Unaudited ASSETS CURRENT ASSETS: Cash $ $ Notes receivable - Loan receivable Accounts receivable, net of allowance for doubtful accounts Inventories Prepaid expenses and other current assets Total Current Assets Restricted cash - Property, plant and equipment, net Intangible assets, net Other long term assets, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Loans payable-short term $ $ Notes payable - Notes payable - related party - Accounts payable and accrued expenses Advance from customers Due to related party - Dividend payable - Taxes payable Derivative liability - Other payables Total Current Liabilities LONG-TERM LIABILITIES: Loans payable-long term Total Liabilities SHAREHOLDERS' EQUITY: Common stock ($0.001 par value, 500,000,000 shares authorized; 436,724,592 shares and 236,013,800 shares outstanding at June 30, 2011 and December 31, 2010, respectively.) Additional paid-in capital Retained earnings Other comprehensive income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. - 1 - CHINA AMERICA HOLDNGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Eeded June 30, Six Months Ended June 30, Net revenues $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative Total operating expenses Operating income Other income (expenses): Other income (expenses) Interest income Interest expense ) Total other expenses ) Income before income taxes Income taxes Net income Foreign currency translation gain Comprehensive income $ Basic and diluted income per common share $ Weighted common shares outstanding- basic and diluted The accompanying notes are an integral part of these unaudited financial statements. - 2 - CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 China America Holdings, Inc. Shareholders Accumulated Common Stock, $.001 Par Value Additional Other Number of Paid-in Retained Comprehensive Comprehensive Total Shares Amount Capital Earning Income Income Equity Balance, December 31, 2010 $ Common stock issued for reverse acquisition of the shell company Adjustment for reverse merger of the shell company ) ) Dividends declared ) ) Comprehensive loss: - Appropriation of statutory reserves - Net income for the period - Other comprehensive income, net of tax: - Foreign currency translation adjustment - Other comprehensive income - Comprehensive income - Balance, June 30, 2011 (unaudited) $ The accompanying notes are an integral part of these unaudited financial statements. - 3 - CHINA AMERICA HOLDNGS, INC. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of other long term assets Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets Inventories ) ) Accounts payable and accrued expenses ) ) Other payables Taxes payable Advance from customers ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (repayment of) loans payable Proceeds from (repayment of) notes payable ) - Decrease (increase) in restricted cash - Dividends paid ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATE ON CASH NET (DECREASE) INCREASE IN CASH CASH- beginning of period CASH - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for taxes $ $ Cash paid for interest $ $ Non-cash financing activity - Shares issued for reverse acquisition $ $
